IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                          Assigned on Brief September 19, 2001

                          SANDRA KRUG v. JEAN E. WAHL

                      Appeal from the Chancery Court for Sevier County
                      No. 97-9-245   Telford E. Forgety, Jr., Chancellor

                                  FILED OCTOBER 29, 2001

                                 No. E2000-02959-COA-R3-CV


This is an appeal from the Trial Court’s refusal to set aside a judgment rendered in Oklahoma which
Plaintiff Sandra Krug petitions to have registered on the ground that the Defendant, Jean E. Wahl,
was never served with process in connection with the Oklahoma proceedings. Because there is no
transcript of the hearing below, we must conclusively presume that the evidence supported the
determination of the Trial Court. We affirm


     Tenn.R.App.P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed;
                                   Cause Remanded

HOUSTON M. GODDARD , P.J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
CHARLES D. SUSANO, JR., JJ., joined.

Jean E. Wahl, Seymour, Tennessee, Appellant, Pro Se

No brief was filed for the Appellee, Sandra Krug

                                            OPINION

       The origin of this appeal was a petition for registration of a foreign judgment from the State
of Oklahoma pursuant to T.C.A. 26-6-104 --106, filed by Sandra Krug against Jean Engler Wahl.
Ms. Wahl filed a motion to set aside the Oklahoma judgment on the ground that she had never been
served with process in the State of Oklahoma, which contradicted the return of the summons server
who attested that he had personally served her.

        The Trial Court, after reciting "upon a full hearing," denied Ms. Wahl's motion resulting in
this appeal wherein she continues her assertion that she was never served with process.

       We cannot reach the merits of this case because we do not have before us a transcript or
statement of evidence that was introduced at the hearing before the Chancellor. In such cases it is
conclusively presumed that the evidence adduced supported the determination of the trial court. In
re Rockwell, 673 S.W.2d 512 (Tenn. Ct. App. 1983).

        For the foregoing reasons the judgment of the Trial Court is affirmed and the cause remanded
for collection of costs below. Costs of appeal are adjudged against Ms. Wahl.



                                              _________________________________________
                                              HOUSTON M. GODDARD, PRESIDING JUDGE




                                                -2-